DETAILED ACTION
This Action is in response to the RCE Amendment for Application Number 16915514 received on 8/08/2022.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/08/2022 has been entered.
Examiner Remarks
Claim 11 is directed to a method containing contingent limitations.  The contingent limitations include, “such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes, and the second message, when originated from one of the first set of nodes is provided to the conferencing entity and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes”.
MPEP 2111.04, Section II recites, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
With regards to the above contingent limitations of claim 11, the claimed invention may be practiced without either condition happening, as there is no requirement for the second message to be either sent or originated.  As such, the associated steps recited in the contingent limitations are not required by the broadest reasonable interpretation of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 11-12, 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Soroker et al. (US 10999089).

Regarding claim 1, Soroker disclosed a system, comprising: 
a conferencing entity node (col. 7, lines 30-46; Soroker disclosed the creation of the communication bridge by creating a portal and sharing the portal URL with various team members, used to form a communication bridge with a particular chat room, and which is associated with a particular URL;  The users access the portal/URL in order to send/receive messages between the disparate chat rooms; Soroker at col. 5, lines 69-65, disclosed a member of a Team connecting to the portal via the URL;  See also col. 6, lines 7-16, involving the Team members in one chat room connecting via the URL to another chat room);
a server (Soroker, col. 13, lines 53-55, “server”; Fig 2B, 230) comprising at least one processor comprising instructions maintained in a non-transitory memory (col. 18, lines 12-20, Soroker disclosed embodiments directed to a “ a computer program product (e.g., nonvolatile memory device), which includes a machine or computer-readable medium having stored thereon, instructions which may be executed by a computer (or other electronic device) that includes a computer processor circuit to perform these operations/activities”) and
a network interface to a network (col. 9, lines 56-65, Soroker disclosed “the VoIP system includes a VoIP communication server 110 configured to provide VoIP communication for a plurality of endpoint devices 152, 154, 156, 162, 164, and 166 connected in one or more data networks 130 and 140“;  As the VoiP server provides communication services over a network, the VoIP server contains a network interface to interface with the network;  See also col. 18, lines 21-67 defining hardware and software circuitry of the VoIP server for establishing communication sessions); 
wherein the server performs: 
establishing a first communication between a first set of nodes comprising a plurality of endpoints wherein a first message from any one of the plurality of endpoints is provided to each of the first set of nodes, exclusively (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Further evidence of establishing communication is at col. 13, lines 53-55, “server”; Fig 2B, 230, col. 5, lines 51-55, Soroker disclosed the establishment of chat rooms to facilitate communication; col. 4, lines 15-67, in which Soroker disclosed the teachings to be with respect to various forms of communication including chat rooms, chat and/or text message communication, Instant Messaging, IRC, web based chat, and col. 5, lines 1-5, VoIP, email, texting, PSTN, instant messaging, among others); and 
while the first communication is established, establishing a second communication between a second set of nodes (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed a Team may have multiple communications, such as “chat rooms”, established, and therefore one is established while another is established;  Also col. 9, line 4-24, Soroker provides an explicit example of establishing a chat “during” a conference/video call, and therefore disclosed a Team able to establish two separate communications at the same time; col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established),
comprising an additional endpoint (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using the first communication, i.e. Google Hangouts, with endpoints that are chatting using Slack;  As such, the communication bridge facilitates communication between the first chat i.e. Google Hangouts chat room endpoints with an additional endpoint that is using Slack; “users of Google Hangouts” and “users of Slack”)
 and a conferencing entity node, the conferencing entity node having an address on the network for sending and receiving messages thereon (col. 7, lines 30-46; Soroker disclosed the creation of the communication bridge by creating a portal and sharing the portal URL with various team members, used to form a communication bridge with a particular chat room, and which is associated with a particular URL;  The users access the portal/URL in order to send/receive messages between the disparate chat rooms; Soroker at col. 5, lines 69-65, disclosed a member of a Team connecting to the portal via the URL;  See also col. 6, lines 7-16, involving the Team members in one chat room connecting via the URL to another chat room) and
aggregating each of the first set of nodes (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using the first communication, i.e. Google Hangouts, with endpoints that are chatting using Slack, thereby aggregating both sets of nodes of the chats)
 such that, a second message sent as a portion of the second communication, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity node are posted to the other chat), and 
the second message, when originated from one of the first set of nodes is provided to the conferencing entity node and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity node are posted to the other chat associated via the conference entity node) and 
wherein a third message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint (Soroker, col. 7, lines 50-55, “the user that established the communication bridge may subsequently pause the communication bridge such that messages that are posted in one of the chat rooms will not post to the other chat rooms while paused”;  While paused, the communication bridge is still established;  Such is evident by the fact that Soroker makes a clear distinction between the bridge being paused versus being deleted;  As disclosed by Soroker at col. 7, lines 53-67, “The user can further delete the communication bridge, such that the respective chat rooms are no longer connected and messages will no longer be shared”;  Therefore, messages posted in one chat room while the bridge is paused are excluded from the second communication, as claimed).
Claim 11 recites a method with limitations that are substantially similar to the limitations of claim 1.  As the above rejection of claim 1 shows the prior art reference disclosing these steps performed in the system, claim 11 is rejected under the same rationale applied above.

Regarding claims 2 and 12, Soroker disclosed the system of claim 1, wherein the first communication differs from the second communication with respect to at least one of a communication host utilized, a message format, a message protocol, a communication setup protocol, security protocol, encryption, or a type of message comprising voice or text (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Therefore, Soroker disclosed the conference/video call format different from the chat room format;  Furthermore, it is evident that such is only an example and that by Soroker explicitly disclosing that communication may be desired in different formats, and Soroker explicitly disclosed multiple formats, that the example is not the only embodiment disclosed by Soroker; See col. 6, lines 27-48, Soroker disclosed, “Disparate (e.g., different) chat rooms can use different application programming interfaces (APIs), and each API can differ significantly in terms of communication protocols used. Examples of communication protocols used in chat rooms include webhooks, websockets, hypertext transfer protocol long-polling, and extensible messaging and presence protocol (XMPP), among others. For instance, Slack can use websockets whereas Google Hangouts can use XMPP. Disparate chat rooms may differ in other regards. For instance, each respective type of chat room may differ in terms of transport protocol used, message format used, authentication procedures used, and/or other features. The VoIP server can maintain a set of programming instructions for translating chat messages received from Slack (using websockets) to chat messages compatible with Google Hangouts (using XMPP). In another illustration, the VoIP server can maintain a set of programming instructions for translating chat message received from Skype into chat messages compatible with Fleep, each having different APIs and perhaps using different communication protocols”;  Therefore the facilitating of communication between such chat rooms involves communications being different as such.). 

Regarding claim 3, Soroker disclosed the system of claim 1, including wherein the first set of nodes comprises a recording server (Soroker col. 17, lines 37-40, Soroker disclosed a database management system implemented at least at least in part by the VoIP server, which stores metadata and chat information for retaining; See also col. 6, lines 39-50, VoIP server can maintain programming instructions, and therefore records such instructions;  As such, the server of Soroker reasonably amounts to a “recording” server as claimed).
	
Regarding claim 6, Soroker disclosed the system of claim 3, wherein the second communication occurs during the first communication (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication (i.e. establish a second communication) between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established;  col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”).

Regarding claim 19, Soroker disclosed a system, comprising: 
	means to establish a first communication between a first set of nodes comprising a plurality of endpoints, wherein a first message from any member of the first set of nodes is provided to all other members of the first set of nodes, exclusively (Soroker, col. 13, lines 53-55, “server”; Fig 2B, 230; col. 5, line 51 through col. 6, line 6, Soroker disclosed, "each team may have chat rooms established to facilitate communication among the team members";  Such is further evident at col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Further evidence of establishing communication is at col. 13, lines 53-55, “server”; Fig 2B, 230, col. 5, lines 51-55, Soroker disclosed the establishment of chat rooms to facilitate communication; col. 4, lines 15-67, in which Soroker disclosed the teachings to be with respect to various forms of communication including chat rooms, chat and/or text message communication, Instant Messaging, IRC, web based chat, and col. 5, lines 1-5, VoIP, email, texting, PSTN, instant messaging, among others); and 
means to, while the first communication is established, establish a second communication between a second set of nodes (Soroker, col. 5, line 51 through col. 6, line 6, Soroker disclosed a Team may have multiple communications, such as “chat rooms”, established, and therefore one is established while another is established;  Also col. 9, line 4-24, Soroker provides an explicit example of establishing a chat “during” a conference/video call, and therefore disclosed a Team able to establish two separate communications at the same time; col. 6, lines 47 through col. 7, line 3, Soroker disclosed, while any of the chats are established, providing the ability to form a “communication bridge” between such existing chats in order to facilitate communication between the existing disparate chat rooms, “Once such communication bridge is formed, chat messages can be disseminated in real-time or near real-time between chat rooms that are connected via the communication bridge”;  See col. 6, lines 25-45 explaining the disparate chats;  The existing chat(s) being bridged amounts to the establishing of a second communication while the first communication is established),
comprising an additional endpoint (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using the first communication, i.e. Google Hangouts, with endpoints that are chatting using Slack;  As such, the communication bridge facilitates communication between the first chat i.e. Google Hangouts chat room endpoints with an additional endpoint that is using Slack; “users of Google Hangouts” and “users of Slack”),
and a conferencing entity node, the conferencing entity node having an address on the network for sending and receiving messages thereon (col. 7, lines 30-46; Soroker disclosed the creation of the communication bridge by creating a portal and sharing the portal URL with various team members, used to form a communication bridge with a particular chat room, and which is associated with a particular URL;  The users access the portal/URL in order to send/receive messages between the disparate chat rooms; Soroker at col. 5, lines 69-65, disclosed a member of a Team connecting to the portal via the URL;  See also col. 6, lines 7-16, involving the Team members in one chat room connecting via the URL to another chat room) and
aggregating each of the first set of nodes (Soroker, col. 6, lines 48-67, Soroker provides a specific example to which the formation of the communication bridge provides connectivity between the endpoints that are chatting using the first communication, i.e. Google Hangouts, with endpoints that are chatting using Slack, thereby aggregating both sets of nodes of the chats)
such that, a second message, when sent from the additional endpoint to the conferencing entity is forwarded to each member of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity node are posted to the other chat), and 
the second message, when originated from one of the first set of nodes is provided to the conferencing entity node and sent therefrom to the additional endpoint and the remaining ones of the first set of nodes (Soroker, col. 6, lines 6-16, “When team members of a first chat room connect to the portal of a second chat room via the URL of the respective portal, a communication bridge is formed between the first chat room and the second chat room and messages posted in one of the chat rooms will be posted to the other chat room.”; See also, col. 13, lines 25-36 which further discloses messages being sent to end users of both chat rooms;  As such the messages from either chat posted to the conference entity node are posted to the other chat associated via the conference entity node) and
wherein a third message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint (Soroker, col. 7, lines 50-55, “the user that established the communication bridge may subsequently pause the communication bridge such that messages that are posted in one of the chat rooms will not post to the other chat rooms while paused”;  While paused, the communication bridge is still established;  Such is evident by the fact that Soroker makes a clear distinction between the bridge being paused versus being deleted;  As disclosed by Soroker at col. 7, lines 53-67, “The user can further delete the communication bridge, such that the respective chat rooms are no longer connected and messages will no longer be shared”;  Therefore, messages posted in one chat room while the bridge is paused are excluded from the second communication, as claimed)
wherein the first communication differs from the second communication with respect to at least one of a communication host utilized, a message format, a message protocol, a communication setup protocol, security protocol, encryption, or a type of message comprising voice or text (Soroker, col. 9, line 4-24, Soroker disclosed, "Users of the virtual office environment may in some instances, desire to communicate with others (such as colleagues and/or clients) in one format, but in another instance desire to communicate with those same individuals in another format.";  Sororker further disclosed a particular example of such by reciting, "team members that were connected on a conference call and/or on a video conference may wish to connect in a chat room to quickly share ideas, either during the conference/video call or shortly thereafter";  Therefore, Soroker disclosed the conference/video call format different from the chat room format;  Furthermore, it is evident that such is only an example and that by Soroker explicitly disclosing that communication may be desired in different formats, and Soroker explicitly disclosed multiple formats, that the example is not the only embodiment disclosed by Soroker; See col. 6, lines 27-48, Soroker disclosed, “Disparate (e.g., different) chat rooms can use different application programming interfaces (APIs), and each API can differ significantly in terms of communication protocols used. Examples of communication protocols used in chat rooms include webhooks, websockets, hypertext transfer protocol long-polling, and extensible messaging and presence protocol (XMPP), among others. For instance, Slack can use websockets whereas Google Hangouts can use XMPP. Disparate chat rooms may differ in other regards. For instance, each respective type of chat room may differ in terms of transport protocol used, message format used, authentication procedures used, and/or other features. The VoIP server can maintain a set of programming instructions for translating chat messages received from Slack (using websockets) to chat messages compatible with Google Hangouts (using XMPP). In another illustration, the VoIP server can maintain a set of programming instructions for translating chat message received from Skype into chat messages compatible with Fleep, each having different APIs and perhaps using different communication protocols”;  Therefore the facilitating of communication between such chat rooms involves communications being different as such.). 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al. (US 10999089) in view of Katis et al. (US 20160373388).

Regarding claims 7 and 15, Soroker disclosed the system of claim 1.  
Soroker did not explicitly disclose wherein the server further performs:
receiving a message draft from one of the first set of nodes;
causing a prompt to be presented on the one of the first set of nodes to select a destination comprising the first communication or the second communication; 
upon receiving a reply to the prompt indicating the first communication, sending the message draft to the first set of nodes; and
upon receiving the reply to the prompt indicating the second communication, sending the message draft to the second set of nodes.
In an analogous art, Katis disclosed receiving a message draft from one of the first set of nodes (Katis, [0006] “an email is created from an existing account”);
causing a prompt to be presented on the one of the first set of nodes to select a destination comprising the first communication or the second communication (Katis, [0006] “the user is then prompted to enter the email address of the intended recipients” which may be recipients for which the user may have existing chats); 
upon receiving a reply to the prompt indicating the first communication, sending the message draft to the first set of nodes (Katis, [0006], Upon a selection of a recipient, the content is sent to the existing chat); and
upon receiving the reply to the prompt indicating the second communication, sending the message draft to the second set of nodes(Katis, [0006], Upon a selection of a recipient, the content is sent to the existing chat).
One of ordinary skill in the art would have been motivated to combine the teachings of Soroker and Katis as they both relate to messaging within chat environments and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the messaging features of Katis within the teachings of Soroker in order to provide the users of Soroker with additional features for sharing content within ongoing chats, thereby making the system more desirable to use.

Claims 8-10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Soroker et al. (US 10999089) in view of Avaya (“Instant Messaging Client Setup and Operation”, 2010).

Regarding claims 8 and 16, Soroker disclosed the system of claim 1, wherein the server performs the establishing of the second communication between the second set of nodes comprising the additional endpoint and the conferencing entity node (Soroker, col. 6, lines 47 through col. 7, line 3 and col. 7, lines 30-46, as explained in the above rejection of claim 1).	
While Soroker disclosed the ability to initiate the second communication Soroker did not explicitly disclose such by formatting an invitation message to join a conference;
sending the invitation message to the additional endpoint; and
upon receiving indicia of acceptance in response to the invitation message, establishing the second communication.
In an analogous art, Avaya disclosed formatting an invitation message to join a conference, sending the invitation message to the additional endpoint; and upon receiving indicia of acceptance in response to the invitation message, establishing the second communication (Avaya, pages 39-41, Avaya disclosed sending an invitation message to endpoints in order to form a chat session, in which multiple contacts can be invited, to which upon accepting the invite, the new communication chat room is established between the user(s) that accept and the user(s) already joined, such as the initiating user).
One of ordinary skill in the art would have been motivated to combine the teachings of Soroker and Avaya as they both relate to the initiating of conferencing chat rooms such as via instant messaging, and as such are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the invitation technique of Avaya within the teachings of Soroker in order to provide users with a more personalized manner for initiating conversations, thereby making the system more desirable to use by its customers.

Regarding claims 9 and 17, Soroker and Avaya disclosed the system of claim 8, wherein the server performs formatting the invitation message (Avaya, pages 39-41) further comprising automatically inserting previously determined text (Avaya, page 39-40, Avaya disclosed, “When you drop the contact in the Chat window the Invite dialogue will appear. The invitee‟s address will already be entered. Insert text in Message field if necessary and then click Invite”, to which you can include an optional message;  By clicking invite, the system automatically inserts the previously determined text written by the inviter).  See motivation above.

Regarding claims 10 and 18, Soroker and Avaya disclosed the system of claim 8, wherein the server performs formatting the invitation message further comprising:
causing at least one of the first set of nodes to present a prompt to provide indicia of the conferencing entity node (Avaya, page 38, Avaya disclosed entering in information about the chat room being created); and
in response to receiving a response to the prompt to identify the conferencing entity node, formatting the invitation to indicate the invitation is from the indicia of the conferencing entity node (Avaya, pages 39-41, Avaya’s invitation is from the chat room created, and indicated as shown in the figures). See motivation above.

Allowable Subject Matter
Claims 4-5, 13-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 4, 13, and 20, while the cited while the combination of Soroker et al. (US 10999089) in view of Ryan et al. (US 20080256190) and further in view of Ryan et al. (US 20090024932) disclosed the concept of providing/omitting access to participant addresses, the combination did not explicitly disclose the particular granting/denying of access as claimed.  Specifically, the combination did not disclose a recording server; wherein the recording server performs: recording the communications of both the first communication and the second communication; providing access, to an address associated with each participant of each of the first set of nodes and omitting access to any address associated with a participant of the additional endpoint, to enable access to the recording of the first communication and the second communication; and providing access, to an address associated with a participant of the additional endpoint, to enable access to the recording of the second communication and omitting access to the recording of the first communication by the additional endpoint.
Claims 5 and 14 are objected to for the same reasons by virtue of their dependencies to dependent claims 4, and 13.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant asserts, “amended claim 1 (and mutatis mutandis claims 11 and 19) affirmatively recite a third message, send via the first communication channel, being excluded from the additional endpoint – a feature absent from Soroker”.  Applicant asserts “When Soroker’s bridge is paused, all communication is halted.  Claim 1 (and mutatis mutandis claims 11 and 19) recites the second communication occurring “while” both communications are established, messages are sent via the first and second channel.  Soroker, when paused, is entirely inoperable” [Remarks, 10].
Examiner respectfully disagrees.
First, Examiner notes that the limitation in question recites, “wherein a third message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint”.
There are no requirements with respect to this limitation as to whether or not the second communication must be established upon this third message being sent.  The limitation is completely silent with regards to the second communication.  The only requirement of the limitation is that the recited third message from one of the first set of nodes sent via the first communication remains excluded from being sent to the additional endpoint.  On this basis alone, Applicant’s argument with respect to the second communication is moot, as the limitation does not require any particulars with regards to the second communication.
However, even assuming arguendo that the limitation required the third message to be sent while the second communication is established, Examiner notes that the teachings of Soroker disclosed such. Soroker, at col. 7, lines 50-55, disclosed “the user that established the communication bridge may subsequently pause the communication bridge such that messages that are posted in one of the chat rooms will not post to the other chat rooms while paused”.  It is evident from this statement that both chat rooms and the communication bridge are established, and messages posted in one chat are excluded from the other chat while the bridge is paused.  Such is evident by the fact that Soroker makes a clear distinction between the bridge being paused versus being deleted.  As disclosed by Soroker at col. 7, lines 53-67, “The user can further delete the communication bridge, such that the respective chat rooms are no longer connected and messages will no longer be shared”.  That is, in order to disconnect the chat rooms, the user deletes the bridge.  It is therefore plainly apparent that pausing the communication bridge does not disconnect the chat rooms, and therefore the both chat rooms and the bridge are in fact established while paused.  Applicant’s assertion that “all communication is halted” does not appear consistent with the mapping, as the above mapping explicitly states, “messages that are posted in one of the chat rooms will not post to the other chat rooms while paused”.  Therefore not all communication is halted.  Both chat rooms are in fact still established and able to post messages that are excluded from being sent to the other chat room.
Therefore, Soroker disclosed the limitation as claimed.
With respect to claim 4, Applicant’s arguments in view of the amendments made to the claim, are persuasive.  The corresponding rejections of claim 4-5, 13-14, and 20 have been withdrawn.
	For these reasons, the above rejections are respectfully maintained.
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.

Conclusion                                                                                                                                                                                     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 10812539) disclosed enhanced group communications with external participants including a first chat allowing for messages to be posted while excluding external participants by use of button 206, or while the first chat is established, allowing for other messages to be sent/received by external users by use of button 207 (See Fig. 2C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419